     Case: 1:19-cv-03644 Document #: 16 Filed: 09/09/19 Page 1 of 5 PageID #:42




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MICHAEL D. RAETZ,                                )
                                                 )
                                 Plaintiff,      )
                                                 )
v.                                               )        Case No. 1:19-CV-03644
                                                 )
ADP (Automatic Data Processing),                 )        Judge Elaine E. Bucklo
                                                 )        Magistrate Judge Susan E. Cox
                                 Defendant.      )

                               Rule 26(f) Initial Planning Report

        Defendant, ADP TotalSource Services, Inc., by its attorneys FordHarrison

LLP, for its Rule 26(f) Initial Planning Report 1, states as follows:

1.      The Nature of the Case

        A.      Identify the attorneys of record for each party, including the lead trial
                attorney.

                Plaintiff’s Attorney of Record: N/A.

                Defendant’s Attorneys of Record: Kimberly Ross (lead trial attorney)
                and Becky Kalas

        B.      State the basis for federal jurisdiction.

                Alleged: ADEA by 29 U.S.C. Sec. 626(c).

        C.      Describe the nature of the claims asserted in the complaint and any
                counterclaims.




1 Counsel for Defendant requested on multiple occasions beginning on August 21, 2019 for Plaintiff to
provide a draft Rule 26(f) Initial Planning Report and explained what it was and with a link of where it
could be found. Counsel explained that once Plaintiff presented a draft plan of the discovery he wanted,
they could work on the plan together and also to let counsel for Defendant know if he felt he could not
prepare the draft. After not receiving a draft Report, Counsel for Defendant prepared a draft and emailed
it to Plaintiff for his review and comments. Rather than working together on that draft, Plaintiff filed his
own “Plaintiff’s Mandatory Initial Discovery Plan (MIDP)” on September 9, 2019. Therefore, in order to
provide the court with the required information, Defendant is presenting its own report.

                                                     1
     Case: 1:19-cv-03644 Document #: 16 Filed: 09/09/19 Page 2 of 5 PageID #:43




             Plaintiff alleges he was denied a promotion due his age. He also alleges
             he was subjected to disparaging remarks about his age at a training
             session in October 2017.

2.    Pending Motions and Case Plan

      A.     Identify all pending motions.

             None.

      B.     Confirm that the parties have read the district court’s standing order
             for the MIDP program. Describe your discussions regarding MIDP,
             including resolved and unresolved disagreements regarding such
             discovery.

             No disagreements at this time.

      C.     Submit a proposal for a discovery plan, including the following
             information:

             1.      The type of discovery needed;

                     Defendant will seek records from Plaintiff that support his
                     allegations that he was denied promotions due to his age.
                     Defendant will seek information and documents to support his
                     allegations that he was subjected to conduct that rises to the level
                     of actionable age discrimination and harassment. Defendant will
                     seek to depose non-employee witnesses disclosed by Plaintiff in
                     his MIDP disclosures.

             2.      A date to issue written discovery;

                     October 7, 2019.

             3.      A fact discovery completion date;

                     May 1, 2020.

             4.      An expert discovery completion date, including dates for the
                     delivery of expert reports;

                     None anticipated at this time.

             5.      A date for final supplementation of MIDP; and

                     February 1, 2020.


                                            2
        Case: 1:19-cv-03644 Document #: 16 Filed: 09/09/19 Page 3 of 5 PageID #:44




                    6.      A date for the filing of dispositive motions.

                            June 1, 2020.

           D.       Discuss the anticipated scope, if any, of electronically stored
                    information (“ESI”) in the case and the potential methodologies for
                    identifying ESI for production. Submit the parties’ agreements
                    regarding ESI and identify any areas of disagreement regarding ESI.

                    Defendant will seek all electronic information from Plaintiff, including all
                    emails, text messages, and the like, regarding his allegations that he was
                    subjected to age discrimination and denied promotions based on his age.

           E.       Indicate whether a jury is requested, the probable length of trial, and
                    the earliest possible date when the case will be ready for trial.

                    Plaintiff made a request for a jury.

3.         Consent to Proceed Before a Magistrate Judge
           (Indicate whether the parties unanimously consent to proceed before a
           Magistrate Judge).

           The parties do/do not consent to proceed before the Magistrate Judge.2

4.         Status of Settlement Discussions

           A.       Indicate whether any settlement discussions have occurred;
           B.       Describe the status of any settlement discussions; and
           C.       Specify whether the parties request a settlement conference.

           No settlement discussions have occurred, and none are anticipated at this time.

                                                       Respectfully submitted,

                                                       ADP TotalSource Services, Inc.

                                                       By:      s/ Kimberly A. Ross
                                                                Attorney for Defendant
Kimberly A. Ross
ARDC #6231248
kross@fordharrison.com
Becky L. Kalas
ARDC #6279983
bkalas@fordharrison.com

2   Plaintiff’s position on this is unknown at this time.

                                                            3
    Case: 1:19-cv-03644 Document #: 16 Filed: 09/09/19 Page 4 of 5 PageID #:45




FORDHARRISON LLP
180 North Stetson Avenue, Suite 1660
Chicago, IL 60601
(312) 332-0777 – Telephone




                                        4
     Case: 1:19-cv-03644 Document #: 16 Filed: 09/09/19 Page 5 of 5 PageID #:46




                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that the foregoing RULE 26(f) INITIAL

PLANNING REPORT was filed electronically with the Northern District of Illinois on

September 9, 2019, and is available for viewing and downloading from the Electronic Case

Filing (ECF) System.

        Service of this RULE 26(f) INITIAL PLANNING REPORT was accomplished

electronically through the ECF System on the following ECF registered filing users:

Michael D. Raetz:        mraetz12@comcast.com




                                         s/ Kimberly A. Ross
                                         Attorney for Defendant
                                         Kimberly A. Ross
                                         IL ARDC #6231248



Kimberly A. Ross
ARDC #6231248
kross@fordharrison.com
Becky L. Kalas
ARDC #6279983
bkalas@fordharrison.com
FORDHARRISON LLP
180 North Stetson Avenue, Suite 1660
Chicago, Il 60601
(312) 332-0777 – Telephone
(312) 332-6130 – Facsimile




WSACTIVELLP:10797335.1




                                           5
